An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

WYETH; WYETH Ne. 66155
PHARMACEUTICALS, IN (3.; PFIZER,
INC; AN D PHARMACIA & UPJOHN

COMPANY,

Petitieners,

vs.

THE EIGHTH JUDICIAL DISTRICT F E L E D
COURT OF THE STATE OF NEVADA,

IN AND FOR THE COUNTY OF NUV 1 3 291‘}
CLARK; AND THE HONORABLE TRACE Kl LINDEMAN
JAMES M; BIX’LER, DISTRICT JUDGE, ' CLERK FSUPREME COURT
Respondemts, air—$1M
and

THE STATE OF NEVADA,

Real Part in Interest.

   

ORDER DISMISSING PETITION FOR WRI T OF MANDAMUS
Having reviewed the parties’ stipulation for ciismissal of this
writ petition, the stipulation is approved, and this petition is hereby
dismisseti. The parties shall bear their own costs and attorney fees.
NRAP 42(b)‘
Itis, so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. UNDEMAN

BY:   ill MEL/:7

cc: Hon. James M. Bixler, District Judge
Snell 8; Wilmer, LLP/‘Las Vegas
Attorney GeneraliLas Vegas
Wetherall Group, LTD.

Littlepage 300th
SUPREME Comm ‘ Shock Hardy & Baccn 
0" Ashcraft 8: Barr LLP

NEWLDA

Eighth Dietrict Court Clerk
CLERK‘S omen